The opinion of the court was delivered by
Harman, C.:
This original action in quo warranto tests the validity of Chapter 431, Laws of 1969, which provides a method whereby motor vehicles acquired after January 1 but before November 1 are to be listed and valued for ad valorem taxation.
Plaintiff has challenged the act upon several constitutional grounds. Issues have been joined and the case has been briefed *2and orally argued by the parties. In order that taxing officials may proceed with their duties in connection with preparation of the 1969 personal property tax rolls, we now file this brief opinion announcing our decision.
Upon due consideration we conclude the challenged act does not violate either the federal or state constitution upon any ground urged. A more complete opinion will be filed when prepared.
Judgment is entered for the defendant.
APPROVED BY THE COURT